DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 7/1/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for articles with an antiglare film encompassed by Examples 3, 5, 7, 9, 10, and 12, does not reasonably provide enablement for any antiglare surface with the claimed autocorrelation length of 6 microns or less for a g(r) value of 0.2 and 15 microns or greater for a g(r) value of 0.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Here, (A) the breadth of the claims is very large since any material may be used to make the antiglare surface. (B) The nature of the invention is to antiglare films. (C) The state of the prior art is that it is known to design haze and sparkle of an antiglare surface but the prior art does not teach autocorrelation lengths for a value of an autocorrelation function. (D) The level of one of ordinary skill in the art is to someone with experience working with optical film for displays, specifically antiglare films. (E) The level of predictability in the art is high for designing for haze and Ra or Sa given that it is known to vary surface structure to achieve desired optical properties but low as to designing the autocorrelation lengths for a value of an autocorrelation function. (F) The amount of direction provided by the inventor is low given there is only a brief description of the materials and spraying technique used to form the antiglare layer which are narrower than the claim language and no description how the various components of a possible layer effect the optical properties specifically the autocorrelation lengths for a value of an autocorrelation function. (G) There are working examples but all the examples are specifically to an antiglare coating comprising tetraethylorthosilicate in a liquid medium which is sprayed at a pressure of 0.4 MPa and nozzle size of 0.4 mm on a transparent glass substrate that is heated to 69-71 degrees C. (H) The quantity of experimentation would large given there is minimal direction as to what components or structure need to be present to achieve the claimed properties beyond the more specific coatings set forth in the instant Specification. Thus, given the factors described above specifically regarding the amount of direction provided on how to achieve the claimed properties with any type of material and forming technique, undue experimentation would be required to make the invention commensurate in scope with claims 1 and 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US Pub. 2018/0099307 A1), or in the alternative, Takeda in view of Mototani et al. (US Pub. 2016/0326047 A1).
Takeda discloses an antiglare film-coated substrate with excellent antiglare property and reduced haze through which cloudiness is not easily recognized visually comprising an antiglare film containing silica as its main component with a surface roughness curve skewness, Rsk, of 1.3 or less, and an arithmetic mean roughness, Ra, of 0.01 microns or more and 0.1 or less, and specifically 0.058 to 0.064 (abstract, [0043], and Table 3). The film is formed by spraying a composition of trifluoropropyltrimethoxysilane and silica particles ([0009]). The antiglare film has a concave and convex structure on its surface to irregularly reflect external light, suppress surface reflection and increase visibility ([0038]) where haze, gloss, antiglare property, and glare index (sparkle) are controlled with Rsk, Ra, and RSm ([0043]-[0047] and [0064]). The coating is sprayed through the use of a coating gun which produces droplets with a size of 12 microns or less ([0113] and [0116]) on a substrate that is heated up to 60 degree C ([0122]) where surface shape is formed by the viscosity, application conditions, and burning temperature of the antiglare film forming liquid composition ([0124]).
Takeda discloses the two dimensional Ra value for the film ([0043] and Table 3) but does not disclose the area Sa value for the film. The difference between an Ra value and an Sa value is that Ra measure lines of the film in a direction and Sa measures an area of the film. However, both measure an arithmetic mean roughness for the film. If one portion of a film is desired to have a specific arithmetic mean roughness (for example a line on the film), it would be obvious that other portions of the film would also be desired  to have the same or similar roughness values (for example an area of the film) to have the same or similar optical properties on the entire film. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to design the film in Takeda to have the same or substantially the same Sa and Ra values to prevent haze from becoming too high while also enabling the achievement of excellent antiglare property ([0043]) so that it would have been obvious to design the Sa value to be 0.01 to 0.1 microns and specifically 0.058 to 0.064 to achieve these optical properties (abstract, [0043], and Table 3).
Takeda does not disclose the specific autocorrelation lengths of 6 microns or less at a g(r) value of 0.2 and 15 microns or greater at a g(r) value of 0 as claimed. However, these values will be present on a surface structure of a film which is designed to be a surface with low sparkle and good antiglare (see instant Specification, abstract). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the surface structure of the antiglare coating in Takeda by varying the viscosity, application conditions, and burning temperature of the antiglare film forming liquid composition ([0124]) to achieve desired levels of haze, gloss, antiglare property, and glare index (sparkle) ([0043]-[0047] and [0064]) to have a surface that irregularly reflects external light, suppresses surface reflection and increases visibility ([0038]) where such modification would include surface conditions that satisfy the claimed invention to have a surface which suppresses sparkling on an antiglare surface (see instant Specification, abstract and [0033]-[0036]). Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in the claimed autocorrelation lengths for the specific g(r) values involves only routine skill in the art, absent a showing of criticality. MPEP 2144.05 II.
In the alternative, Mototani discloses a glass sheet with an anti-glare function having excellent anti-glare properties and high transmittance formed with an anti-glare layer that is a hydrolytic polymerization product of an alkoxysilane (abstract) where the composition is spray coated on a transparent substrate and the surface roughness, Ra, is controlled by adjusting the droplet diameter and heating temperature of the glass sheet, and where the droplet diameter is adjusted by spray pressure and type of spray nozzle ([0042] and [0046]-[0047]). The spray pressure is 0.2 to 0.5 MPa ([0048]) and the glass sheet should be heated from 40 to 95 degree C ([0050]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the application conditions in Takeda should be adjusted to be within the ranges taught in Mototani including a substrate temperature of 40 to 95 degrees C, a spray pressure of 0.2 to 0.5 MPa, and choosing the type of spray nozzle to achieve a desired droplet size to form a coating with an Ra of 0.01 to 0.1 microns to have excellent antiglare properties (Mototani, [0046] and see Takeda, [0043] which disclose a desired Ra of 0.01 to 0.1 microns). It would have further been obvious to one of ordinary skill in the art at the effective filing date of the invention that the application conditions should be designed within the parameters set forth in Takeda and Mototani to achieve the claimed autocorrelation lengths to achieve a desired surface structure which will result in an antiglare film with low sparkle (Takeda, [0038], [0043]-[0047] and [0064] and see instant Specification, [0037]-[0039]). Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in the claimed autocorrelation lengths for the specific g(r) values involves only routine skill in the art, absent a showing of criticality. MPEP 2144.05 II.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/613,074 (reference application) in view of Takeda. Although the claims at issue are not identical, they are not patentably distinct from each other because Application ‘074 claims a transparent material with an antiglare surface with a ratio r0/r0.2 of greater than or equal to 2 where r0.2- is 6 microns or less so that r0 is 12 microns or more which encompasses the instantly claimed range for r0. Further, although the claims in ‘074 do not claim a specific Sa value, Takeda discloses an Ra value for an optical film where it would be obvious for the Ra value taught in Ra to be applied to the claims in ‘074 to have low haze and excellent antiglare property (Takeda, [0043]). Further, as discussed above, it would be obvious for the portion Ra measures to be applied to an entire film so that the area arithmetic mean measurement is the same to have consistent optical properties on the entire film.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive. 
Regarding the 35 USC 112(a) scope of enablement rejection, Applicant argues the addition of the limitation of Sa value enables the claimed invention since this value is encompassed by the examples.
Examiner respectfully disagrees. The examples contain many more parameters beyond an Sa value, including but not limited to materials and coating method (i.e. tetraethylorthosilicate in a liquid medium which is sprayed at a pressure of 0.4 MPa and nozzle size of 0.4 mm on a transparent glass substrate that is heated to 69-71 degrees C). The inclusion of only one of the properties of the examples is not considered to enable the still more broadly claimed invention.
Regarding the 35 USC 103 rejections, Applicant argues the autocorrelation length would not inherently be present on the film in Takeda where in the claimed invention the Sa value must be 0.059 to 0.087 microns and Takeda does not disclose the claimed Sa value. Applicant further argues because of the difference in measurement of the two parameters, having an Ra value would not render obvious the claimed Sa value. Applicant argues Mototani fails to cure the deficiencies of Takeda.
Examiner respectfully disagrees. First, Examiner does not make an inherency argument with regard to the autocorrelation length limitation. Instead Examiner makes an optimization argument (see paragraph 11 above and paragraph 14 in the Office action filed 4/5/2022). Instead of stating that having the same Ra and Sa value will result in autocorrelation lengths claimed, the argument is because the claimed autocorrelation length results in low sparkle and good antiglare properties, it would be obvious to modify the coating conditions as taught in Takeda to achieve the claimed autocorrelation length based on designing a film with low sparkle and good antiglare properties. Thus, the similarity between Ra and Sa is considered not material in designing this property where instead of the property being an inherent property, it is an obvious property based on the teachings in Takeda. 
Regarding the argument that Ra and Sa will not necessarily be the same value, Examiner agrees. However, where Ra is taught to be a specific value to achieve desired optical properties, it would be obvious that this value should be expanded to the entire surface of the film so that the Sa value would be the same as the Ra value and the desired properties will be on the entire surface of the film. Thus, the property would not be limited to a specific area, and it would have been obvious to design the film in Takeda for the Sa and Ra values to be the same or substantially the same as discussed above. 
Thus, for the reasons discussed above, Examiner respectfully maintains the 35 USC 103 rejections over the claims. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783